Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 5, 11 through 15, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (2012/0050234) in view of Lee (2008/0252203).

With regard to claims 1 and 14, Jang discloses 
	a display device (Figure 1, #100) comprising
	a scan driver configured to generate a plurality of scan signals (Figure 1, #20): and
	a plurality of pixels to receive a plurality of data voltages according to the plurality of scan signals (Figure 1, #200),
	wherein the scan driver (Figure 1, #20) comprising: 
	a plurality of unit scan driving circuits (Figure 2, Items SR(j-1), SR(j) and SR(j+1), at least one of the plurality of unit scan driving circuits comprising: 
	a first transistor (Figure 5, #P7) to receive an input signal (Figure 5, Item Gi[j-1]) in synchronization with a first clock signal (Figure 5, Item clk1) and to respond to an enable level of the input signal to output (Figure 5, Item Gi[j]) a second clock signal (Figure 5, Item clk2) as a corresponding scan signal (Figures 5 & 6 and [0100] “… the first shift register 301 of the j stage has one output terminal, and the first scan signal 
	a second transistor (Figure 5, Item P8) electrically connected between the first transistor (Figure 5, Item P7) and a first voltage (Figure 5, Item VGH); 
	a third transistor (Figure 5,  Item P6) electrically connected between a gate of the second transistor (Figure 5, Item P8) and a second voltage (Figure 5, Item VGL); 
	a first wire configured to transfer the first voltage (Figure 5, the wire or portion thereof connecting VGH to P4, P5, C1 and P8); and 
	a second wire configured to transfer the second voltage (Figure 5, the wire or portion thereof connecting VGL to P6), and wherein the first voltage and the second voltage are DC voltages (Figure 5, Items VGH and VLH wherein the office considers power voltages for transistors as being DC voltages), and the first voltage is higher ([0153] “… the first power source voltage VGH of the high voltage level …”) than the second voltage ([0155] “… the second power source voltage VGL of the low voltage level…”).
		The office finds no specific disclosure in Jang wherein a width of a first wire is greater than a width of a second wire.  Lee discloses a width of a first wire is larger than a width of a second wire ([0007] “The change in width of the power line (ELVDD) causes a voltage drop (IR drop) in the narrower portion, which in turn causes a luminance deviation between the two portions of the display area corresponding to the wider and narrower portions of the power line” wherein the office considers Lee’s wider and narrower portions of voltage lines as best for the performance of the display 
		The office finds combining Jang and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Jang discloses displays necessarily with a scan driver, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses displays necessarily with a scan drier, a "comparable" device, which has been improved by including a width of a first wire being larger than a width of a second wire.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Lee's known technique of including a width of a first wire being larger than a width of a second wire in the same way in Jang.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Jang and Lee, the combination would, therefore, yield predictable results.

With regard to claim 2, Jang discloses a third wire for transferring the first clock signal (Figure 5, wire between clk1 and the gate of P3).

With regard to claim 3, Jang discloses a gate of the third transistor (Figure 5, Item P3) is electrically connected to the third wire (Figure 5, wire between clk1 and the gate of P3). 

With regard to claims 4 and 15, Jang discloses a fourth transistor (Figure 5, Item P5) electrically connected between a gate of the first transistor (Figure 5, Item P7) and the first voltage (Figure 5, Item VGH).

With regard to claim 5, Jang discloses a gate of the fourth transistor (Figure 5, Item P5) is electrically connected to the gate of the second transistor (Figure 5, Item P8).

With regard to claims 6 and 16, Jang discloses a fifth transistor electrically connected between the fourth transistor and the gate of the first transistor.

With regard to claims 11 and 18, Jang discloses a seventh transistor to transfer the input signal to a gate of the first transistor (Figure 5, Item P3) in synchronization with the first clock signal (Figure 5, Item clk1). 

With regard to claims 12 and 19, Jang discloses a first capacitor connected between a gate of the first transistor and a source electrode of the first transistor (Figure 5, Item C2). 

With regard to claims 13 and 20, Jang discloses a second capacitor connected between the gate of the second transistor and a source electrode of the second transistor (Figure 5, Item C1). 


Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 16 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a fifth transistor electrically connected between the fourth transistor and the gate of the first transistor.  

Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9 and 17 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a sixth transistor is electrically connected between a gate of the second transistor and a gate of the third transistor.  

Claims 7, 8 and 10 recite allowable subject matter because they are dependent upon claims 6 and 9 which recited allowable subject matter.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622